PER CURIAM:
Phillip Mark Shafer appeals the district court’s orders denying relief on his complaint filed pursuant 42 U.S.C. §§ 1985, 1986 (2000), and Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Shafer v. Brandt, No. 8:07-cv-00219-PJM (D. Md. Dec. 20, 2007 & Mar. 5, 2008). We deny Shafer’s pending motions for appointment of counsel and for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.